Title: Remission for the Brig Franklin, 3 March 1817
From: Madison, James
To: 


        
          [3 March 1817]
        
        Whereas it has been represented to me that at a Circuit Court of the United States for the District of Rhode Island, lately held in that District the Brig Franklin and Cargo were condemned for a violation of the law of the United States prohibiting intercourse between the United States and Great Britain & France and their dependencies; and whereas it has been made to appear to me that the parties in this case, and the Petitioners, were actuated by no fraudulent motives or wilful neglect, in the transactions which led to the condemnation or forfeiture referred to: Now therefore be it known that I James Madison, President of the US, in consideration of the Premises & for other good causes me thereunto moving, have remitted & I do hereby remit all and every part of the Interest of the U S in the condemnation or forfeiture aforesaid.
        In testimony whereof I have hereunto set my hand, & caused the seal of the U.S to be affixed.
        Done at the City of Washington this 3rd day of March in the year of our Lord 1817 & of the Indep[end]ence of the US the forty first
        
          James MadisonBy the PresidentJas Monroe Secy of St
        
      